DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 9-11 and 18 are objected to because of the following informalities: 
In claim 9, line 2, “conducive” should read “conductive”
In claim 10, line 2, “conducive” should read “conductive”
In claim 11, line 2, “conducive” should read “conductive”
In claim 18, line 2, “conducive” should read “conductive”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150041198 and hereinafter Lee ‘198).
In regards to claim 1, Lee '198 discloses a multilayer ceramic electronic component, comprising: a ceramic body (10 - FIG. 2; [0051]) including a dielectric layer (11 - FIG. 2; [0051]) and first and second internal electrodes (21 & 22 - FIG. 2; [0051]) 
first and second external electrodes (31 & 32 - FIG. 2; [0051]) disposed on the third and fourth surfaces of the ceramic body, respectively (seen in FIG. 2),
wherein the first external electrode comprises a first base electrode (31a - FIG. 2; [0076]) disposed to be in contact with the ceramic body (seen in FIG. 2) and having a first conductive metal (described in [0082]), and a first conductive layer (31b - FIG. 2; [0076]) disposed on the first base electrode (seen in FIG. 2) and having a second conductive metal (described in [0085] & [0086]),
the second external electrode comprises a second base electrode (32a - FIG. 2; 0077[]) disposed to be in contact with the ceramic body (seen in FIG. 2) and having the first conductive metal (described in [0082]), and a second conductive layer (32b - FIG. 2; [0077]) disposed on the second base electrode (seen in FIG. 2) and having the second conductive metal (described in [0085] & [0086]), and
the first and second conductive layers have an average surface roughness (Ra) of 10.0 µm or more (see [0116], noting electrodes 31b & 32b having a roughness Ra that satisfies 200nm ≤ Ra ≤ tp; see also [0112], noting tp may be 5 to 15 µm; see also 
With respect to the limitation "the first and second conductive layers have an average surface roughness (Ra) of 10.0 µm or more", Lee '198 discloses the first and second conductive layers having an average surface roughness (Ra) of 10.0 µm or more but fails to give any specific examples (see [0116], noting electrodes 31b & 32b having a roughness Ra that satisfies 200nm ≤ Ra ≤ tp; see also [0112], noting tp may be 5 to 15 µm; see also [0118], noting that roughness Ra is an average surface roughness).
However, Lee '198 discloses that the average surface roughness of the first and second conductive layers is a result effective variable, particularly for having good withstand characteristics and improved adhesiveness with the board (described in [0121] - [0123]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Lee '198 such that the first and second conductive layers have an average surface roughness (Ra) of 10.0 µm or more in order to have good withstand characteristics and improved adhesiveness with the board ([0121] - [0123]).  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 2, Lee '198 further discloses the first and second base electrodes and the first and second conductive layers comprising conductive metals 

In regards to claim 3, Lee '198 further discloses wherein the first and second base electrodes comprise the first conductive metal and glass (described in [0080]).

In regards to claim 4, Lee '198 further discloses wherein a region in which the first conductive metal and the second conductive metal are in contact with an interface between the first base electrode and the first second conductive layer or an interface between the second base electrode and the second conductive layer, and a region in which the glass and the second conductive metal are in contact, are randomly disposed (see [0117]-[0118], noting that surface roughness refers to fine irregularities, i.e. randomly disposed).

In regards to claim 5, Lee '198 further discloses wherein the first and second base electrodes comprise copper (Cu) (see [0082], noting 31a & 32a may be copper (Cu)).

In regards to claim 7, Lee '198 further discloses wherein a standard reduction potential of the second conductive metal is higher than a standard reduction potential of the first conductive metal (see [0082], [0085] & [0086], noting 31a & 32a may be nickel (Ni), which has a standard reduction potential of -0.25 V, and 31b & 32b may be copper (Cu), which has a standard reduction potential of +0.34 V).

In regards to claim 8, Lee '198 further discloses wherein the second conductive metal has a standard reduction potential of 0.1V or more (see [0085] & [0086], noting 31b & 32b may be copper (Cu), which has a standard reduction potential of +0.34 V).

In regards to claim 9, Lee '198 further discloses wherein each of the first and second conductive layers is a single composition layer of the second conductive metal (see [0085] & [0086], noting 31b & 32b are single composition layers of copper (Cu)).

In regards to claim 10, Lee '198 further discloses wherein each of the first and second conducive layers includes a reduced layer of the second conductive metal (see [0085] & [0086], noting 31b & 32b includes a layer of copper (Cu) in a metallic oxidation state, i.e. a reduced layer of copper (Cu)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘198 in view of Japanese Patent Document 2017118087 (JP 2017118087 and hereinafter JP2017118087).
In regards to claim 6, Lee ‘198 fails to explicitly disclose wherein the first and second base electrodes have an average surface roughness (Ra) of 1.0 µm or more.
JP2017118087 discloses first and second base electrodes (131a & 132a – FIG. 2; [0035], line 514) having an average surface roughness (Ra) of 1.0 µm or more (see [0062], lines 836-840 & [0063], lines 851-854, noting values of average surface roughness of the base electrodes 131a & 132a satisfying 1 µm or more).
.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘198 in view of Japanese Patent Document 2000357627 (JP 2000357627 and hereinafter JP2000357627).
In regards to claim 11, Lee '198 fails to explicitly disclose the first and second conductive layers comprising one or more structures selected from a group consisting of nanoparticles, nanowires, nanorods, nanobars, nanobelts, nanodisks, nanotubes, and nanotetrapods.
JP2000357627 discloses the first and second conductive layers (3B – FIG. 1; [0020], line 410) comprising one or more structures selected from a group consisting of nanoparticles, nanowires, nanorods, nanobars, nanobelts, nanodisks, nanotubes, and nanotetrapods (see [0011], lines 210-211 and [0016], lines 315-317 & 323-327, noting the average particle size of particles of the conductive layers being 0.005 µm or more and 1 µm or less, i.e. nanoparticles).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Lee '198 such that the first and second conductive layers comprises one or more structures selected from a group consisting of nanoparticles, nanowires, nanorods, nanobars, nanobelts, 

In regards to claim 12, Lee '198 fails to explicitly disclose first and second terminal electrodes covering the first and second conductive layers, respectively.
JP2000357627 discloses first and second terminal electrodes (3C – FIG. 1; [0020], line 410) covering the first and second conductive layers, respectively (seen in FIG. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Lee '198 such that the first and second terminal electrodes cover the first and second conductive layers, respectively, as taught by JP2000357627, in order to prevent inconvenience when mounting using solder ([0017], lines 353 and 358-359).

Claims 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 20170040112 and hereinafter Tanaka ‘112) in view of Takahashi et al (US 20210027945 and hereinafter Takahashi ‘945).
In regards to claim 13, Tanaka ‘112 discloses a multilayer ceramic electronic component, comprising: a ceramic body (10 – FIG. 3; [0046]) including first and second internal electrodes (35 & 36 – FIG. 3; [0046]) and a dielectric layer (20 – FIG. 3; see 
an external electrode (110 – FIG. 3; [0045]) disposed on the ceramic body and connected to one of the first and second internal electrodes (seen in FIG. 3),
wherein the external electrode comprises a base electrode (60 – FIG. 3; [0064]) in contact with the ceramic body (seen in FIG. 3) and having a first conductive metal (see [0064] & [0065], noting Ni or Cu may be used as a conductive metal for the base electrode 60), and a conductive layer (61 – FIG. 3; [0064]) disposed on the base electrode (seen in FIG. 3) and having a second conductive metal (see [0064] & [0065], noting that Cu, Ni, Sn, Pd, Au, Ag, Pt, Bi and Zn may be used as a conductive metal for conductive layer 61)), and
an average surface roughness of an inner surface of the conductive layer in contact with the base electrode (an inner surface of layer 61 in contact with electrode 60 inherently has an average surface roughness), and an average surface roughness of an outer surface of the conductive layer opposing the inner surface (an outer surface of layer 61 opposing the inner surface inherently has an average surface roughness), and an average surface roughness of a surface of the base electrode in contact with the ceramic body (a surface of the base electrode in contact with the ceramic body inherently has an average surface roughness).
Tanaka ‘112 further discloses that a surface of the base electrode in contact with the ceramic body has an average surface roughness of 0.5 µm (see Table 1; see also [0056] and FIG. 3, noting that recesses are also provided in covered portion 11b of surface 11 in FIG. 3, which is covered with electrode 110).

Takahashi ‘945 discloses an average surface roughness of an inner surface of the conductive layer in contact with the base electrode (Ra1 – FIG. 3; [0068]) being 0.8 µm to 7.0 µm (see FIG. 3, Tables 1-4 and [0068]), and an average surface roughness of an outer surface of the conductive layer opposing the inner surface (Ra2 – FIG. 3; [0068]) being 0.5 µm to 2.5 µm (see FIG. 3, Tables 1-4 and [0068]). Thus, Tanaka ‘112 as modified by Takahashi ‘945 teaches an average surface roughness of an inner surface of the conductive layer in contact with the base electrode, and an average surface roughness of an outer surface of the conductive layer opposing the inner surface, are greater than an average surface roughness of a surface of the base electrode in contact with the ceramic body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Tanaka ‘112 such that an average surface roughness of an outer surface of the conductive layer opposing the inner surface is greater than an average surface roughness of a surface of the base electrode in contact with the ceramic body, as taught by Takahashi ‘945, in order to improve the heat shock resistance and the highly accelerated lifetime and to ensure mounting reliability when heat stress is applied after mounting ([0073]). 

In regards to claim 14, Tanaka ‘112 further discloses wherein the base electrode and the conductive layer comprise conductive metals different from each other (see [0064] & [0065], noting that noting Ni or Cu may be used as a conductive metal for the base electrode 60 and Cu, Ni, Sn, Pd, Au, Ag, Pt, Bi and Zn may be used as a conductive metal for conductive layer 61).

In regards to claim 15, Tanaka ‘112 further discloses wherein the base electrode comprises the first conductive metal and glass (described in [0064]).

In regards to claim 16, Tanaka ‘112 further discloses wherein the first conductive metal is copper (Cu) (described in [0065], noting that electrode 60 may include copper (Cu) in place of nickel (Ni)).

In regards to claim 17, Tanaka ‘112 further discloses wherein a standard reduction potential of the second conductive metal is higher than a standard reduction potential of the first conductive metal (see [0064] & [0065], noting that layer 61 may include copper (Cu) which has a standard reduction potential of +0.34 V, and electrode 60 may include Ni which has a standard reduction potential of -0.25 V).

In regards to claim 19, Tanaka ‘112 further discloses a terminal electrode covering the conductive layer (described in [0065]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka ‘112 in view of Takahashi ‘945 and in further view of JP2000357627.
In regards to claim 18, modified Tanaka ‘112 fails to explicitly disclose wherein the conducive layer comprises one or more structures selected from a group consisting of nanoparticles, nanowires, nanorods, nanobars, nanobelts, nanodisks, nanotubes, and nanotetrapods.
JP2000357627 discloses the first and second conductive layers (3B – FIG. 1; [0020], line 410) comprising one or more structures selected from a group consisting of nanoparticles, nanowires, nanorods, nanobars, nanobelts, nanodisks, nanotubes, and nanotetrapods (see [0011], lines 210-211 and [0016], lines 315-317 & 323-327, noting the average particle size of particles of the conductive layers being 0.005 µm or more and 1 µm or less, i.e. nanoparticles).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Tanaka ‘112 such that the first and second conductive layers comprises one or more structures selected from a group consisting of nanoparticles, nanowires, nanorods, nanobars, nanobelts, nanodisks, nanotubes, and nanotetrapods, as taught by JP2000357627, in order to prevent the plating film of the conductive layers from forming beyond the range of the base electrode and protruding onto the element body ([0016], lines 323-325 and [0017], lines 338-342).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180211776 – FIG. 2 and Table 3
US 20160284475 – FIGs. 9 & 10
US 20160093438 – FIG. 3 and [0059]
US 20150109718 – Table 4
US 20090290284 – FIG. 2
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL M DUBUISSON/Examiner, Art Unit 2848     

/David M Sinclair/Primary Examiner, Art Unit 2848